Case 4:20-mj-00465 Document 1 Filed on 03/06/20 in TXSD Page 1 of 6

AO 91 (Rey. 11/11) Criminal Complaint $tz 2) | Zo

 

United States Courts

UNITED STATES DISTRICT COURT Southern District of Texas

 

 

 

FILED
for the
Southern District of Texas MAR ~ 6 2020
United States of America ) David J. Bradley, Clerk of Court
Vv. )
) Case No.
Adam Albert Sanchez
2 H20-0465M
7 e th
) ww? TS Oe
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 02/01/2020 - 02/27/2020 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 18 U.S.C. § 2251(a) & (e) Production of child pornography

This criminal complaint is based on these facts:

See attached Affidavit.

@ Continued on the attached sheet.

BE Lr

Complainant's signature

L. Heather Charles, FBI Special Agent

Printed name and title

A Dy

VS Judge's signature

 

Sworn to before me and signed in my presence.

 

pate: 03/06/2020

 

City and state: Houston, Texas Frances H. Stacy, USMJ
Printed name and title

 
Case 4:20-mj-00465 Document 1 Filed on 03/06/20 in TXSD Page 2 of 6

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, L. Heather Charles, being duly sworn, depose and state:

1. Iam currently a Special Agent (SA) with the Federal Bureau of Investigation (FBI), assigned
to the Houston Field Office, located in Houston, Texas. I have been so employed since
August 2009. Since February 1, 2020, I have been assigned to the Houston Field Office,
Child Exploitation Task Force (CETF) which investigates criminal violations relating to
child exploitation and child pornography including the illegal production, distribution, receipt
and possession of child pornography, in violation of Title 18 U.S.C. §§ 2251 and 2252A et
seq. Two years prior, I investigated domestic juvenile sex trafficking cases. Prior to that, I
was assigned to a Criminal Enterprise Squad at the Los Angeles Field Office of the FBI,
which conducted investigations into gang-related activity, in conjunction with the FBI’s Los
Angeles Metropolitan Task Force on Violent Gangs. There, I was primarily responsible for
working investigations which targeted violent street gangs involved in the
possession/distribution of controlled substances, firearms violations, as well as the
conspiracies associated with these offenses. |

2. I have received training in the area of child exploitation and child pornography. I have also
discussed the subject matter with other experienced SA’s and Law Enforcement Officers
(LEO’s), as well as interviewed several juvenile victims and defendants regarding the matter.
I have also had the opportunity to observe and review several examples of child pornography
in all forms of media, to include computer media.

3. Child Pornography, as defined in Title 18 U.S.C. § 2256, is:

“any visual depiction, including any photograph, film, video, picture, or computer or
computer-generated image or picture, whether made or produced by electronic,
mechanical, or other means, of sexually explicit conduct, where — (A) the production of
such visual depiction involves the use of a minor engaging in sexually explicit conduct; .
.. [or] (C) such visual depiction has been created, adapted, or modified to appear that an
identifiable minor is engaging in sexually explicit conduct.” For conduct occurring after
April 30, 2003, the definition also includes “(B) such visual depiction is a digital image,
computer image, or computer-generated image that is, or is indistinguishable from that of
a minor engaging in sexually explicit conduct.”

4, This Affidavit is made in support of a criminal complaint charging Adam Albert SANCHEZ
with violating Title 18 U.S.C. § 2251(a) & (e) — (Production of Child Pornography).

 

 
Case 4:20-mj-00465 Document 1 Filed on 03/06/20 in TXSD Page 3 of 6

. Iam familiar with the information contained in this Affidavit based upon the investigation I
have personally conducted and my conversations with other law enforcement officers
involved in this investigation, or who have engaged in numerous investigations involving
child pornography.

. Because this Affidavit is being submitted for the limited purpose of securing a criminal
complaint, I have not included each and every fact known to me concerning this
investigation, I have set forth only those facts that I believe are necessary to establish
probable cause that evidence of a violation of Title 18 U.S.C. § 2251(a) & (e) has been
committed by Adam Albert SANCHEZ beginning on or about February 1, 2020. Where
statements of others are set forth in this Affidavit, they are set forth in substance and in part.

. Prior to Monday, February 24, 2020, an FBI El Paso Division Special Agent, certified as an
Online Covert Employee (OCE), accessed the KIK application and made contact with the
KIK user “Silverdogmat,” vanity-name Matt Smith. KIK is a free mobile application that
permits users to send text messages and other content, including videos and images. KIK also
allows members to create groups that allow users to communicate as a group and send
pictures and videos.

. The OCE and Silverdogmat communicated via the KIK application for several weeks.
Silverdogmat sent obscene material to the OCE, expressed sexual interest in the OCE, and
wanted to meet the OCE to engage in sexual acts. A search warrant was later served on
Silverdogmat's KIK account. The search warrant return contained sexually explicit digital
files exchanged between Silverdogmat and several KIK users, to include the KIK user
_lucidlust_. In several of the digital files, a Black female is observed inserting what appeared
to be a brush into her vagina.

. The FBI El Paso Division OCE made contact with _lucidlust_ via the KIK application.
_lucidlust_ said she was thirteen (13) years of age, attended a public middle school in
Houston, Texas, and provided her telephone number as (832)402-XXXX. _lucidlust_ also
provided a photograph of herself. The photograph depicted a minor Black female with what
appeared to be a swimming pool in the background and explaining that it was her
neighborhood pool. The photograph provided by _lucidlust_ is consistent with that of the

minor Black female observed in the digital files exchanged with Silverdogmat.

 
10.

11.

12.

13.

14.

15.

Case 4:20-mj-00465 Document 1 Filed on 03/06/20 in TXSD Page 4 of 6

On Tuesday, February 25, 2020, the FBI Houston Field Office, Child Exploitation Task
Force (CETF) received a lead from the El Paso Division to locate and identify the individual
associated with the KIK application user lucidlust_ (believed to be a 13 year old juvenile).
On Thursday, February 27, 2020, at approximately 5:50PM, your Affiant, a member of the
Houston Field Office CETF, approached the residence associated with the phone number of
_lucidlust_ located in Cypress, Texas, in an attempt to locate the legal guardian of the 13
year old juvenile. Upon arrival at the residence, a minor Black female who resembled the
juvenile in the photograph sent by KIK user _lucidlust_, answered the door. The juvenile,
hereinafter Minor Victim 1 (MV1), identified herself and provided her date of birth (DOB) as
February 09, 2007.

At approximately 6:07PM, MV1 was asked to call her legal guardian. MV1 utilized cellular
telephone number (832)402-XXXX to make that call. Her legal guardian, whose identity is
known to law enforcement, responded to the residence shortly thereafter. MV1’s Apple
iPhone SE was seized by your Affiant. The guardian provided consent to search MV1’s
Apple iPhone SE.

On Monday, March 2, 2020, upon review of MV1’s Apple iPhone SE, approximately fifteen
(15) sexually explicit digital files marked as “hidden” were discovered in a hidden album on
MVI1’s Apple iPhone SE. All of the images appeared to have been taken in a hotel/motel
room.

a. Two (2) of the images depicted MV1 being orally penetrated by an adult male’s
penis. MV1 was down on her knees, with her hand on the floor, looking up at the
camera. Due to the angle on the photograph, it appears that the photograph was taken
by the adult male.

b. In another photograph, MV1 was on a comforter, positioned on her knees and elbows
facing away from the camera. MV1’s rear was facing the camera and had what
appeared to be a pink/purple plug inserted into her anus.

Based on her training and experience, your Affiant believes that the aforementioned sexually
explicit digital files found on MV1’s Apple iPhone SE, are in fact child pornography, as
defined in Title 18, U.S.C. § 2256.

On Wednesday, March 4, 2020, a Forensic Interview was conducted of MV1 at the
Children’s Assessment Center (CAC) located at 2500 Bolsover Street, Houston, Texas

 

 
16.

17.

18.

19.

20.

Case 4:20-mj-00465 Document 1 Filed on 03/06/20 in TXSD Page 5 of 6

77005. During the forensic interview, MV1 stated that the individual in the images found on
her Apple iPhone SE was Adam SANCHEZ, a Hispanic male who she believed to be about
forty-five (45) years old. The two met via the WHISPER application “a few weeks ago” and
later moved their communications over to the KIK application. SANCHEZ would meet MV1
at a park near her home and drive her to a Super 8 Motel in the vicinity. SANCHEZ picked
MV1 up in a white-colored vehicle which she described as being extremely small with two
(2) doors. They met approximately five (5) times during the month of February 2020. The
two also had sexual intercourse at the Super 8 during those encounters. SANCHEZ took
MVI1 to eat at Whataburger as well as at iHop. SANCHEZ took the photographs of MV1 on
his cellular telephone as well as with MV1’s cellular telephone. SANCHEZ also knew
MV's age.

Open Source/Google searches for Super 8 Motels in the vicinity of MV1’s residence revealed
a Super 8 located at 10710 Huffimeister Road, Houston, Texas 77065.

On Thursday, March 5, 2020, the Super 8 front desk attendant provided a copy of the Texas
Driver License for Adam Albert SANCHEZ, DOB 01/08/1975, Texas DL Number
08437498, residing at 21102 Tancah Lane, Houston, Texas 77073. SANCHEZ was 45 years
old as stated by MV1.

The Super 8 front desk attendant advised that SANCHEZ provided telephone number
(832)286-6008 as his contact number and stayed there between February 16, 2020 and
February 17, 2020; and again on February 23, 2020 to February 25, 2020. Upon observation
of a room at the Super 8 Motel, it was observed that the flooring, AC unit area, and comforter
are consistent with those that appear in the digital files found on MV1’s Apple iPhone SE.
Later that day, Law Enforcement Officers attempted to locate SANCHEZ at the above listed
residence on his driver license. No one appeared to be present at the residence but dogs could
be overheard barking on the inside. Investigators also observed a white-colored Smart
Fortwo coupe, 2 door, located in the driveway of the residence. This vehicle is consistent
with the vehicle described by MV1 during her Forensic Interview. Vehicle registration
information came back to SANCHEZ at the above listed address.

Investigators attempted to also locate SANCHEZ at his place of employment. Colleagues
advised Investigators that SANCHEZ had been off since Friday, February 28, 2020, and
might be in a mental hospital. Colleagues also advised that SANCHEZ’s brother, Robert

 
Case 4:20-mj-00465 Document 1 Filed on 03/06/20 in TXSD Page 6 of 6

Sanchez, hereinafter Robert, was one of their bosses and would have additional information.
They provided Robert’s telephone number.

21. Your Affiant and FBI SA Robert Guerra attempted to contact SANCHEZ but received no
response. Agents also called the brother Robert. Robert advised Agents that SANCHEZ had
attempted suicide in his home and was currently at the Cypress Creek Hospital, Behavioral
Health Center, located at 17750 Cali Drive, Houston, Texas 77090.

22. Your Affiant and SA Guerra responded to the Cypress Creek Hospital. Personnel arranged a
meeting room for SA’s to meet with SANCHEZ. Upon meeting SANCHEZ, and prior to
being advised of his Miranda Rights, SANCHEZ acknowledged whether Agents were there
to see him regarding MV1, who he referred to by her first name.

23. Based upon the information delineated above, I believe that probable cause exists for the
issuance of a Criminal Complaint charging SANCHEZ with a violation of Title 18 U.S.C. §
2251(a) & (e), which makes it a crime to produce child pornography.

Bhoth—

L. Heather Charles
Special Agent, FBI

Subscribed and sworn before me this ly of March ds, find probable cause.

Frances H. Stacy
United States Magistrate Judge

 
